Notice of Allowance

Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are flow rate control mechanism in at least claim 1. Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Flow rate control mechanism is interpreted to cover an electromagnetic flow rate regulation valve as per applicant specification (see claim 7).

Reasons for Allowance
Claims 1-10 are allowed.

The following is an examiner’s statement of reasons for allowance: 

The prior art does not anticipate nor render obvious the combination set forth in the independent claims, and specifically does not disclose a resistance body which is provided in a middle of a pipe passage ranging from the vaporizer to the condenser and is configured to apply a resistance to the refrigerant through the pipe passage; state detection sensors which are provided in the pipe passage on an upstream side and a downstream side of the resistance body and are configured to detect a state of the refrigerant flowing through each side inside the pipe passage; and a flow rate control means which is configured to detect the presence of droplets in the refrigerant flowing through the pipe passage on the basis of a difference between detection values of the state detection sensors which are detected on the upstream side and the downstream side of the resistance body, and control a flow rate of the refrigerant on the basis of detection results. The closest prior art of record, Sunuda (JPH03170749 A), discloses a control unit 15 that controls the throttle amount of the expansion valve 5 based on detection result by the refrigerant state detection sensor. Unlike the claimed invention, the system of Sunuda employs only a single refrigerant state sensor. There is no teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one of ordinary skill in the art to modify the teachings of Sunuda so as two provide two refrigerant state sensors; wherein the flow rate of the refrigerant is controlled based on the difference in values registered by the two state detection sensors. A finding of obviousness is precluded as per MPEP § 2143.01.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIONEL W NOUKETCHA whose telephone number is (571)272-8438.  The examiner can normally be reached on Mon - Fri: 08:00 AM - 04:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LIONEL NOUKETCHA/Examiner, Art Unit 3763